DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1:
An image sensor for scanning a document on an original platen glass along a sub-scanning direction to read the document, the image sensor comprising: a linear light source illuminating the document along a main scanning direction perpendicular to the sub-scanning direction; an erecting equal-magnification lens array for condensing a light reflected from the document, the erecting equal-magnification lens array including a plurality of single lenses arranged in the main scanning direction, each single lens having a light input face facing the document for receiving the light reflected from the document and a light output face for emitting the light, the single lenses including a single lens having a chip or scratch at least on the light input face, on the light output face, or in an interior of the single lens, the chip or scratch having an interface with a portion other than the chip or scratch inside the single lens; and a linear image sensor that receives a light condensed by the erecting equal-magnification lens array, wherein the linear light source is adjacent to the erecting equal-magnification lens array in the sub scanning direction, and an irradiation surface of the linear light source is arranged to face an intersection between an optical axis of the erecting equal-magnification lens array and a top surface of the original platen glass, wherein erecting equal-magnification lens array includes a single lens having the chip or scratch selected from the group consisting of one of conditions (i)~(iv);
 (i) the chip or scratch is located on the light input face of the single lens, and the interface extends from the light input face toward the light output face of the single lens and is oriented away from the linear light source, and the interface is satisfied at least one of the following conditions (a)~(d); 
(a) a direction angle of the interface 0 is 20 degree or more;
 (b) a position X of the interface in the sub scanning direction of the interface is 0<x<0.35D or 0.75D<x<D measured from the opposite edge on the linear light source side, D denoting an effective diameter of the single lenses; 
(c) a depth of the interface d is less than 0.03mm as measured from the light input face; 
and (d) a width of the interface in the main scanning direction is less than 0.04 mm; 3

(ii) the chip or scratch is located on the light input face of the single lens, and the interface extends from the light input face toward the light output face of the single lens and is oriented toward the linear light source;
 (iii) the chip or scratch is located on the light output face of the single lens, and the interface extends from the light output face toward the light input face of the single lens and is oriented away from the linear light source; 
and (iv) the chip or scratch is located on the light output face of the single lens, and the interface extends from the light output face toward the light input face of the single lens and is oriented toward the linear light source.

Authorization for the above examiner’s amendment was given in a telephone interview with attorney David Emery, Reg. No. 55,154 on July 21, 2022.

Allowable Subject Matter
Claims 1 and 5-6 are allowed in lieu of prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance:
	Claim 1 identifies the uniquely distinct features of “the single lenses including a single lens having a chip or scratch at least on the light input face, on the light output face, or in an interior of the single lens, the chip or scratch having an interface with a portion other than the chip or scratch inside the single lens; and a linear image sensor that receives a light condensed by the erecting equal-magnification lens array, wherein the linear light source is adjacent to the erecting equal-magnification lens array in the sub scanning direction, and an irradiation surface of the linear light source is arranged to face an intersection between an optical axis of the erecting equal-magnification lens array and a top surface of the original platen glass, wherein erecting equal-magnification lens array includes a single lens having the chip or scratch selected from the group consisting of one of conditions (i)~(iv); (i) the chip or scratch is located on the light input face of the single lens, and the interface extends from the light input face toward the light output face of the single lens and is oriented away from the linear light source, and the interface is satisfied at least one of the following conditions (a)~(d); (a) a direction angle of the interface 0 is 20 degree or more; (b) a position X of the interface in the sub scanning direction of the interface is 0<x<0.35D or 0.75D<x<D measured from the opposite edge on the linear light source side, D denoting an effective diameter of the single lenses; (c) a depth of the interface d is less than 0.03mm as measured from the light input face; and (d) a width of the interface in the main scanning direction is less than 0.04mm;3(ii) the chip or scratch is located on the light input face of the single lens, and the interface extends from the light input face toward the light output face of the single lens and is oriented toward the linear light source; (iii) the chip or scratch is located on the light output face of the single lens, and the interface extends from the light output face toward the light input face of the single lens and is oriented away from the linear light source; and (iv) the chip or scratch is located on the light output face of the single lens, and the interface extends from the light output face toward the light input face of the single lens and is oriented toward the linear light source”.
	The cited and related prior arts are Saito, US 2011/0007368, Mamada et al., US 2011/0043872, Ohtaka, US 4,712,901, Nemoto, US 2013/0003142, Garcia, US 7,120,309 and Hosoe, US 2010/0323105. 
These prior arts teach image sensor with a linear light source illuminating document along a main scanning direction and having an erecting equal-magnification lens array for condensing a light reflected from the document, wherein the single lenses constituting the erecting equal-magnification lens array include a single lens having an optically discontinuous portion that causes unintended reflection and method of ghost image correction techniques caused by chips/cracks in lens with light scattering and molding techniques but however fail to explicitly teach the exact features/limitations such as currently recited in claim 1 and as underlined above.
Therefore, either singularly or in combination with other cited references, the cited prior arts fail to anticipate or render the above underlined limitations of independent claim 1 obvious.
It follows that claims 5-6 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672   

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672